Title: Commission as Surveyor of Albemarle County, 6 June 1773
From: Camm, John, Jr.,Gwatkin, J.,Madison, James
To: 


                    
                        [6 June 1773]
                    
                    To all to whom these Presents shall come, Greeting: Know ye, that we the President and Masters of the College of William and Mary in Virginia, by Virtue of a royal Grant from their late Majesties King William and Queen Mary, of the Office of Surveyor General of the Colony of Virginia to the said College, have constituted and appointed, and by these Presents do constitute and appoint Thomas Jefferson Surveyor of Albemarle County during Pleasure, in the Place and Stead of
                    In Witness whereof we have hereunto set our Hands, and caused the Seal of the said College to be affixed, this sixth Day of June in the fourteenth Year of the Reign of our Sovereign Lord George, King of Great Britain, France, and Ireland, &c. And in the Year of our Lord God one thousand seven hundred and seventy three.
                    
                        John Camm Pr.
                        J. Gwatkin
                        James Madison
                    
                 